 518DECISIONSOF NATIONALLABOR RELATIONS BOARDHolmes Typography,Inc. and Bay Area TypographicalUnion No.21, International Typographical Union.Case 20-CA-9194June 17, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 25, 1975, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding. Thereafter, the Union filed exceptionsand a supporting brief, and the Respondent filed abrief in opposition to the exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.1The Administrative Law Judge inadvertently referred to Respondent'sansweras being filed October 23, 1973, instead of 1974.DECISIONSTATEMENT OF THE CASEIRviNGRoGOs1N,AdministrativeLaw Judge: Thecomplaint, issued September 20, 1974, alleges that Respon-dent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (5) and Section 2(6) and (7)of the Act.Specifically, the complaint, as amended at the hearingupon prior notice, alleges that Respondent, (1) since aboutDecember 15, 1973, and more particularly, in January,February, March, and April 1974, has engaged in specifiedacts of interference, restraint, or coercion through itspresident and agent, including statements that (a) Respon-dent would deliberately protract negotiations; (b) wouldnever sign a collective-bargaining agreement with theITheallegationscovered by (1),(d) were stricken on General Counsel'smotionat theoutsetof the hearing, those covered by (1),(b) and (c) weredismissedon Respondent's motion at the close of the General Counsel'scasefor lack of proof.2This allegationwas added by amendment at the outset of the hearing.3Designationsherein are as follows: The General Counsel,unlessotherwise statedor required by the context, his representative at the218 NLRB No. 64Union; (c) was contemplating moving its operation out ofState to avoid bargaining with the, Union; and (d)threatened an employee with "unspecfied reprisals" forsupporting the Union;1 and (2) since about December 15,has failed and refused to bargain collectively with theUnion after demand, on about September 27, 1973,notwithstanding the Union's status asexclusive representa-tive of the employees in an appropriate unit; and (3) has,since about June 24, 1974, made unilateral changes in thewages and hours of the unit employees, without priorconsultationwith the Union.2 The complaint furtheralleges that, since about June 6, 1974, certain namedemployees have been engaged in an unfair labor practicestrike in protest against Respondent's unfair labor prac-tices.3Respondent's answer, filed on October 23, 1973, admitsthe procedural and jurisdictional allegations of the com-plaint;admits the status of the Union as majorityrepresentative of the unit employees, at all times prior toJune '6, 1974, but, for lack of information or belief, deniesthese allegations insofar as they relate to the periodsubsequent to June 6, 1974; admits the Union's bargainingdemand, insofar as it relates to the period betweenSeptember 27, 1973, and June 6, 1974; and denies generallyand specifically the remaining allegations of the complaint.Further answering, Respondent alleges that, since aboutJune 6, 1974, the Union and the named strikers haveengaged in unfair labor practices, picketed Respondent'spremises and have sought to induce customers to refrainfrom doing business with Respondent, in violation ofSection 8(b)(3) and (d) of the Act, and that the Union has,itself, failed and refused to bargain in good faith, engagingin only "surface bargaining" for several months prior toJune 6, 1974.Hearing on the complaint, as amended at the hearing,was held before me from November 19 to 22, 1974, bothinclusive, at San Jose and San Francisco, California. Allparties appearedandwere represented by counsel, wereafforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce oral and documenta-ry evidence relevant and material to the issues, to argueorally, and to file briefs and proposed findings of fact andconclusions of law. The parties declined the opportunity toargue orally but exercised the right to file briefs. Pursuantto an extension of time duly granted, the General Counseland Respondent filed briefs on December 23, 1974. Noproposed findings of fact or conclusions of law have beenfiled byanyof the parties.Upon the entire record in the case, and, based on theappearance and demeanor of the witnesses, and the briefsof the parties, which have been carefully considered, Imake the following:hearing;Holmes Typography, Inc., Respondent, the Company or theEmployer, Bay Area Typographical Union No. 21, International Typo-graphicalUnion, the Charging Party or the Union; the National LaborRelations Act, as amended, (61 Stat.136, 73 Stat. 519, 29 U.S.C. § 151, atseq.),the Act; the National LaborRelations Board,the Board.The chargewas filed and served on May 14, 1974. HOLMES TYPOGRAPHY, INC.519FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaintalleges,Respondent's answer admits, andit is hereby found that, at all times material herein, HolmesTypography, Inc., Respondent herein, has been a Califor-nia corporationengaged intheprinting business atpremiseslocated in San Jose, California. During the yearpreceding issuanceof the complaint, Respondent soldgoods and furnished services valuedin excessof $50,000directly to customers located outside the State of Califor-nia.The complaint further alleges, Respondent's answeradmits,and it is hereby found that, at all times materialherein,Respondent has been an employer engaged incommerceand in operations affecting commerce within themeaning ofSection 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe complaint alleges,Respondent's answeradmits, andit is hereby found, that,at all timesmaterial herein, BayArea Typographical Union No. 21, International Typo-graphicalUnion, the Union 'herein, has been a labororganization within the meaning of Section 2(5) of theAct.4III.THE ALLEGED UNFAIR LABOR PRACTICESthe last three negotiating meetings, discussed later. Inci-dentally, he has been a member of the Printing Pressmens'Union for nearly half a century until his retirement aspresident of the Company.Respondent has occupied the plant at its present locationfor some 18 years, leasing the property for the past 8 yearsfrom the Holmes' family, consisting of George C. Holmes,hiswife, and their two sons. Members of the Holmesfamily also own a controlling interest in three otherbusinessenterprises,known as Holmes CompositionService, Repro Graphic, Inc., both located in San Jose, andAuto Graphics in Los Angeles. The nature of Respondent'soperation is essentially typesetting for outside customers.Of its annual gross revenues, 75 percent is derived from thesetting of type for book publications; 10 percent fromsetting type for advertisements or commercial work; andthe balance of 15 percent from industrial accounts locatedboth inside and outside the San Francisco Bay area andthe area commonly referred to as the Peninsula. In thesettingof type for customers in the book publishingbusiness,Respondent is in direct competition with somefour other firms in the San Francisco Bay and Peninsulaareas and, at least, three concerns in the Los Angeles andOrange County areas. According to Vice President ThomasL.Holmes, none of these competitors operate as unionshops, and all operate on a 40-hour week, in contrast toRespondent, which has conducted a union shop and hasoperated on a 35-hour-week basis.5A.IntroductionHolmes Typography, Inc., engaged in the business oftypesetting in the printing industry, was founded byGeorge C. Holmes, late in 1956, when he became presidentof the corporation. He was joined by his two sons, ThomasL.Holmes, as vice president and 'secretary-treasurer, andGeorge R. Holmes, whose duties encompassed substantial-ly all the production processes at the plant.In September 1973, George C. Holmes retired, effectiveJanuary 1, 1974, and assumed the office of chairman of theboard. On January 1, 1974, George R. Holmes succeededhis father as president of the corporation. George C.Holmes has, however, since served the corporation on anadvisory basis; assisted in the preparation of the Compa-ny's counterproposals to the Union; and participated in4The Unionis the successor to SanJose Typographical Union No. 231,partyto a collective-bargaining agreementwith Respondent, covering theunit employeesinvolved, effective from December 6, 1971, to December 1,1973. AlthoughRespondent's answer admitsthe Union's status as majorityrepresentativeof the unit employees prior to June 6, 1974, Respondentdenies these allegations,for lack of information or belief, insofar as theyrelate tothe Union'sstatus sinceJune 6, 1974. To the extent Respondentseeks to challengethe Union's majority statussinceJune 6, 1974, the datethe employeeswent on strike,there was no showingof any defection fromthe Union by thestriking employeesor any loss of majority. Moreover, therecord establishesthatRespondent recognized and engagedin negotiationswith the Union commencingwith the firstsession heldon November 29,1973.5Among competitors whom Holmesalso namedwere companieselsewhere in Californiaand the UnitedStates,as well asGreat Britain. Theforeign competitorsemploy representatives in the San Jose area andthroughoutthe country to solicitbusiness andsubmit bids for work incompetition with Respondent.Thesefindings arebased on the undisputedtestimony of Thomas Holmes,a member of the board of directors, for 4years, and secretary-treasurer, for the past 3 years, of Western TypographersB.Collective-Bargaining RelationsThe Company has engaged in collective bargaining withthe Union's predecessor at least since the firm was foundedin1956.6The latest collective-bargaining agreementbetween the Company and San Jose Typographical UnionNo. 231, entitled "Typesetting Contract" and "Scale ofPrices, was effective from December 6, 1971, to December1, 1973. Sometime in 11972, San Jose Local No. 231 mergedwith Bay Area Local 21, both affiliated with the Interna-tional Typographical Union, with Local 21 emerging as thesurviving local. Prior to the merger, Robert E. Troupe hadbeen president of Local No. 231. Upon completion of themerger, Leon Olson became president, Morris Goldman,first vice president, and Troupe, second vice president.?Association,an associationof employersengagedin the typesettingindustry, covering the States of Arizona, California, Oregon, Washington,and Utah. Vice PresidentHolmes has also been a director, for some 6 years,and a member of theexecutive comnuttee, for 4 years, of the InternationalTypographic Association,representingtypographyplants intheUnitedStates, Canada, and foreigncountries.Holmes acquiredthe data regardinghis competitors in thecourseof exchanges of information with representa-tives of suchcompanies at generalconventionsand regularmeetings of thetwo Associationsover the past 7 years. Accordingto Holmes, based onstudies and contracts furnished himby at leastone Britishrepresentative,wage ratespaid by British competitors are approximately 40 percent lowerthan the hourly rate paid by Respondent.6According to the Company's founder, he had beenengaged innegotiationswith Local 231since 1941,whenhe commenced doing businessin San Jose.7At the outset ofthe negotiations,presentlydiscussed,Percy V. Cram,chief negotiator for the Company, raised the questionof Local 21's right torepresent the Company'semployees.Although the Company, as well asother employers, had been notified of the merger of the two locals, andLocal 21's successorship,and a subsequentincreasein required contnbu-(Continued) 520DECISIONSOF NATIONAL LABOR RELATIONS BOARDBy letter dated September 27, 1973, Union PresidentOlson served notice on Respondent of the Union'sintention to terminate the collective-bargaining agreementas of December 1, 1973, and enclosed a copy of a MasterTrade Plant Contract as a basis for negotiations for a newagreement.The letter stated that the contract had beenaccepted by the union membership, approved by the ITUBureauof Contracts, and was already in effect in tradeplants elsewhere in the Union's jurisdiction. The letter alsoproposed a union-security clause, as set forth on the insidebackeover of the proferred contract. The letter requestedan early meeting and offered to continue working underthe oldagreementin the event negotiations were notcompleted by the expiration date.The Company made no response until November 8,1973, when Vice President Holmes, in a letter addressed toGoldman at the Union's office, referring to the expirationdate of the contract on December 1, 1973, suggestednegotiationswith the Union's committee as early aspossible prior to the expiration date "so that the negotia-tions do not prolong into an expanded period of time as itisnot our intent to be incumbered with retroactive pay."Advising that he would be out of town on Monday orTuesday of the following week, the letter stated thatHolmes was anticipating hearing from Goldman during thelatter part of the week.Following receipt of this letter, Goldman called VicePresident Holmes and, in discussing the letter, told Holmesthat he had sent the Company the standard notice sent toallemployers.Discussion turned to the scheduling ofmeeting dates,Holmes suggesting that negotiations be heldin the conference room at the plant. Goldman refused tomeet on company premises and proposed instead thatmeetingsbe held in the De Anza Hotel, located in thevicinity.Holmes agreed to "check that out, and to call himback." According to Goldman, Holmes did not return hiscall.Later that month, however, Goldman received a letterfrom the Printing Industries of Northern California(PINC), notifying the Union that it was representing twoemployers (including the Company), in negotiations withtheUnion, and requesting meeting dates.Goldmanthereupon called Reg Howard, director of PINC, whorequested a copy of the Union's proposed agreement.Goldman told Howard that he had never received anacknowledgement of the proposal which he had sent toRespondent.Howard, too, inquired whether the Unionwould be willing to meet at the Holmes' plant butGoldman declined, stating that the Union would meetanywhere outside the plant, including at the offices ofPING. Howard indicated that he would look into thematter of the Company's failure to acknowledge theUnion's letter of termination and submission of theproposed contract. No date was set at thattimefor the firstnegotiatingsession.On about November 23, Howardnotified' Percy V. Crain, a staff member of PINC, whoconducted collective bargaining on behalf of members oftheAssociation, that he would be representing HolmesTypography in contractnegotiationswith the Union.8Crain conferred with Holmes, Sr., regarding the Union'scontractproposals,and participated in drafting theCompany's counterproposals. Thereafter, Crain acted asprincipal negotiator for the Company. Several days afterlearning that he would be acting in that capacity, Crainhad a telephone conversation with Goldman. Crainrepeated the requestthat meetingsbe held at the office ofthe Company. When Goldman rejected the request, Crainsuggestedpostponing the date of the first conference whichhad been scheduled for November 29.Goldman told Crain that in view of the Company'sposition on retroactivity the Union wanted to meet as soonas possible. After a brief exchange, according to Goldman,Crain ventured that negotiations would require more thanhalf-daysessions, and said that he intended to so advise theCompany. On November 28, the Company notified theUnion that a meeting room had been reserved at theHoliday Inn for the following day, November 29, at 2:30 inthe afternoon.The first negotiatingsession washeld on November 29,as scheduled.Goldman acted as spokesman for theUnion's negotiatingcommittee,which included StanleyAdams and Bob Bozarth, and generally acted in thatcapacity thereafterwhenever the local president wasunavailable.Representing the Company were Crain,Holmes, Sr., and his twosons.Also present at thismeetingwasDickMartin, of D & J Typographers, the otheremployer-member of PING, Crain had been designated torepresent .9At the outset of the session, Crain questioned theUnion's statusas a result of the merger and its right torepresent the Company's employees. After the UnionsatisfiedCrain on thisscore,the parties proceeded to apreliminary discussion of the Union's proposals.The next meeting was scheduled for December 12,management representatives indicating that that was theearliest they could meet, having due regard for its normalbusinessoperations.Meantime, Crain assisted the compa-ny officials in preparing a counterproposal. Using a copyof the expired collective-bargaining agreement as a format,each page of the contract was photocopiedon sheets largeenough to accomodate proposed changes in the marginopposite the affected provisions. The term of the proposedcontract was December 3, 1973, to December 1, 1975.During subsequent negotiations, the parties utilized this"counterproposal" as a basis fordiscussion.The Union had based its wage proposal on what itreferredto asthe San Francisco Trade Plant Area contract,which provided for an initialwage rateof $7.143 an hour,for a 35-hour straight time day-shift week (with overtimeafter 7 hours a day or 35 hours a week), or an aggregate of$250 a week, for a straighttimeday shift. In itscounterproposal, Respondent offered an hourlywage rateof $6.673 an hour, for a 40-hour straight time day-shiftworkweek,aggregating$266.92 a week, for the first year,tions to the printing industry health and welfare fund,the Company had not8Crain retuned from his position with the Association as of April 1, 1974,previously challenged the validity of the merger or the right of Local 21 tobut remained on its staff to complete contract negotiations.He remainedrepresent the, Company's unit employees.In any event,apart from itswith the Association on a retainer basis until about November15, 1974.acquiescence in the merger, Respondent proceeded with the negotiations,9D & J Typographers subsequently withdrew from these negotiationsimplicitly recognizing Local 21 as majority representative of the employees.and eventually signed a contract with the Union. HOLMES TYPOGRAPHY, INC.521an hourly increase of 13 cents over the prevailing straighttime day rate of $6.543 under the expired contract.10Respondent's wage proposal also provided for an increaseto$6.806 an hour, amounting to $272.26 per week,beginningDecember 4, 1974, as well as premium pay forthe first and second night shifts is each year. It isundisputed that,at least sinceRespondent commencedoperations, its typographical journeymen or apprenticeshave worked a 35-hour week.Altogether, the parties held 17 negotiating meetingsbetween November 29 and June 6, 1974, including twoseparatemeetingsbetween Goldman and Crain, late inJanuary or early February.11 Commencing with the secondnegotiatingsession,on the afternoon of December 12,tentativeagreementwas reached on various noneconomicissues,including provisions regarding the posting andcancellationof overtime (Hiring Practice, 6[a]), and theprovision relating to the right of union representatives toenter composingrooms during working hours. (Sanitation,46.)12It should be noted that the preamblte to the Company'scounterproposals, appearing opposite the photocopy of thetitlepage of the expired contract, reads as follows:We propose the following deletions, additions andmodifications in our present contract dated December6, 1971, to December 1, 1973, the balance of the presentcontract as is except where modifications may benecessary to comply with these changes. Provisions inthe Agreement dated December 6, 1971, to December1, 1973, which are not proposed for amendment hereinshall be considered acceptable to D & J Typographersand Holmes Typography, Inc., to be incorporated in anamendedagreement.We reserve the right to add to,delete from, or modify these proposals during negotiations.[Emphasis supplied.]As of March 12, 1974, sufficient progress had been madein negotiationsto warrant the following letter from LeonOlson,presidentof Local 21, to Crain:Dear Mr. Crain:As indicated at the conclusion of our last negotiatingmeeting [March 5 ] with HolmesTypography, the followingis a list of the remaining unresolved issues which the Unionfeels are critical toward achieving a new contract:1)New Processes clause as contained in Section 9(a) ofthe Printing Industries of Northern California contract.2)Union Foreman language and rate of pay forforeman.3) Recognition of Local overtime laws.4) Vacation provisions of the PINC Agreement.5) Nine paid holidays.6) Sales, Successors and Assigns language.7) Health and Welfare.8) Pension contributions.9)Wages10) Settlement of disputes procedure as provided inPINC Agreement.11) Supplemental Sick PayWe would again propose that the Agreement follow theformat of the PINC Contract.I am pleasedthat we were evidently able to break thedeadlock which had existed at the last meeting, andtrust that both parties will diligently devote themselvesto trying to get an acceptable agreement at the earliestpossible date.Sincerely yoursA copy of this letter was sent to Bob Holmes, and blindcopies toMorrieGoldman, Stan Adams, and IvanHalksworth.At the Union's request, discussion of economic issuesunder the new contract proposals was deferred until thelatter stages of the negotiations. At the December 12meeting,an attempt was made to schedule furthermeetings.With the yearend holidays intervening, it wasdecided to delay further meetings until after the first of the10Although the parties, throughout their negotiations, erroneouslyreferredto the Employer's offer of a 13-cent-an-hourwage increase as a 3-percent wage increase,simple arithmeticindicatesthat this offer actuallyamountedto only a 2 -percentincrease.11The datesof the meetingswere as follows: November 29 andDecember12, 1973; January 24, February 8 and 20, March 5, 15, and 22,April 25 and 26, May 3, 9, and 10, June 5 and 6, 1974; of whichm the last twomeetings were scheduledby the FMCScommissioner.Of these, approxi-mately half were afternoonmeetings, commencing at or about 1:30, theremainder, at 10 or 1 l a.m.12The sections indicatedrefer to the applicable provisions of the expiredcollective-bargaining; agreement:HIRING PRACTICE6.(a)The Employeragrees to respect and observe all regulationsgoverning the posting and cancellation of overtime as have beenadopted by the Union,and as are in effecton the date of execution ofthisAgreementto be applicable to all employeescovered by thisagreement.SANITATION46.The accredited representative of the Union for the performance ofofficialduties,upon application to the business office,shallbepermitted to enter the composing rooms at any time during workingtime. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDyear. Although the Union attempted to place the onus forthisdelay on Crain, because he had indicated he would notbe available until after the holidays, it is evident that thepostponement was by mutual consent. Crain called theUnion at that time, and a meeting was scheduled forJanuary 16. The meeting was canceled for the convenienceof Respondent's officials, and was subsequently held onJanuary 24. The only thing of significance which occurredat this meetingwas that Respondent withdrew its approvalof Section 46, quoted above, relating to permission tounion representatives to enter the composing room onofficial business, and sought to impose further restrictionson this privilege.The next two meetings were briefsessionsbetween Crainand Goldman, at which nothing of consequence occurred.At the next meeting, held on February 8, Respondentwithdrew its approval of Section 6(a), previously quoted,concerningthe Union's regulations relating to the postingand cancellation of overtime, on which the parties hadagreed at the second bargainingsession.13According to Crain, Respondent's change of position onthis issueresulted from a misconception of the Union'sovertime rules because he had assumed that the rules in theproposal were the same as those appearing in the PINCand Local 21 contract, which he had negotiated.At the February 8 meeting, the Union protested thatmembers of the Holmes family had been working in theplant, allegedly in disregard of the hiring provisions of thecontract, and a formal grievance, prepared the day before,was submitted. Although no specific action was taken withrespect to the grievance, the Company contended that theUnion (more accurately, Local 231) had acquiesced in thispractice over a long period of time, and the issue wasultimately resolved by permitting a continuance of thispractice as to Thomas Holmes, who had acted as aforeman for several years, and George R. Holmes, who hadalways worked in production before becoming president.The issue as to whether Mrs. George C. Holmes, whoworked occasionally as a proofreader, would be permittedto continue in that capacity was not defmitely resolved.At the samemeeting, the Union presented an additionaldemand; namely, that Respondent furnish the Union,through its chapel chairman, with a copy of employees'weekly earnings so that it could verify the overtime postedby employees, as well as to facilitate the collection by thechapel chairman of union dues, which were based onearnings.Respondent maintained that, since it furnisheditsemployees with this information on their paycheckstubs, the chapel chairman could obtain the informationfrom the employees themselves. Moreover, Respondentcontends, since this information was neither requested norrequired for purposes of collective bargaining but merelyas a convenienceto the Union, it amounted to no morethan a request to bargain about a nonmandatory issue.Respondent refused to accede to this demand and declinedto supply such information.13The Union's rules, which this provision incorporated, were designed torequire members steadily employed,to share available work with qualifiedunemployed or underemployed union members.The ITU rulesregardingposting and cancellation of overtime do not appear in the expired collective-bargaining agreement between the parties,but are contained as Section 7(b)It ^ was during this interval, in late February or earlyMarch, that Board Chairman George C.Holmes is allegedto have stated to a group of employees that he could "dragout these negotiations for at least a year." This incident isdiscussed later.During theensuing negotiating sessions,between Febru-ary 20 and May 3, discussions were held on the noneco-nomic issues, and agreement was reached on some. Thus,at the April 26 meeting, at which International Representa-tiveWilson was the union spokesman, agreement wasreached regarding the section dealing with layoffs; reten-tion of the provisions regarding the duties of foremen,subject to the Employer's right to reviewunion local lawsaffecting the performance of such duties; and the Compa-ny's proposal limiting notice regarding institution of newprocesses to 30 days.The next meeting was scheduled for May 3, Wilsonhaving - indicated that he would not be available beforethen, due to other commitments. Although themeeting washeld,Wilson did not attend.At the meeting held on May 9, International Representa-tiveWilson proposed that all noneconomicissues remain-ing unresolved be settled on the basis of the language in theexpired contract between the parties. Respondent rejectedthis offer. It was actually not until thelast threenegotiatingsessionsthat the economicissues wereseriouslydiscussed.The first of these meetings was held on May 10. Accordingto Union Representative Goldman, Crain, the Company'sprincipalnegotiator, stated that the Company's wageproposal, demand for a 40-hour week, vacation pay, sickleave, and holiday pay offers were nonnegotiable, and thatGeorge R. Holmes had stated that the Company, had madeup its mind regarding economic issues 2 months earlier.Crain denied Goldman's testimony in this respect and,although Respondent did not recede from its position, theevidence does not warrant the conclusion that it ap-proached the negotiations with a fixed determination notto bargain about economicissues orthat it confronted theUnion with a "take it or leave it" attitude regarding thoseissues.In fact, during thelatter stagesof the negotiations,theCompany indicated that it wouldreconsider itsposition on its demand for a 40-hour week, as opposed totheUnion'sinsistenceon retaining the 35-hour weekschedule, if the Union would offersomethingof compara-ble value. Thus, although Respondent did not submit aconcrete proposal alongthese lines,it suggested that itwould be receptive to a graduatedwage scalebased on thecomparative skills required for the jobs involved. TheUnion steadfastly adhered toits insistenceon retention ofthe 35-hour workweek,suggestingonly that it might bereceptive to instituting a new classification of computer-typist,with a wage scale falling somewhere between that ofutilitymanand journeyman, if Holmes CompositionService (also owned by the Holmes family), whoseemployees were outside the unit represented by the union,would enter into a collective-bargaining agreement with[Canceling Overtime],in the Commercial Agreement betweenBay AreaTypographicalUnionNo. 21and Printing IndustriesofNorthernCalifornia,effectivefrom September 3, 1973,toAugust31, 1975. Thesubsectionhas been attachedhereto asAppendix "A." HOLMES TYPOGRAPHY, INC.523Local 21.Since theCompany did not employ computer-typists at its typography plant, it rejected the proposal.No progress' was made during the final negotiatingsessionsand, after a brief meeting on June 6, negotiationswere terminated. At the final negotiating meeting, theCompany renewed its proposal for a 40-hour week, and a 3(sic) percenthourly wage increase. The union negotiatingcommitteecaucused briefly and rejected the Company'soffer.Goldman conceded that throughout the negotiationsthe Company repeatedly insisted that it could not increasewages without a correspondingincreasein productivity.For the Union's part, although Goldman testified that hehad no recollection of having made the statement, he wasreliably reported to have remarked, in negotiations withDonald Fleming, president of Atherton's AdvertisingTypography, on November 18, 1973, as well as duringnegotiations with Respondent, that the Union would notsacrifice 3,000 unionmembersfor the sake of one shop, anobviousallusion toits determination to secure an accepta-ble contract on its own terms.As of the February 20 (seventhsession)negotiatingmeeting,theUnion was already taking steps to obtainstrike authorization from the International. At a unionmeeting held May 29, after a report by Goldman on thestate of negotiations, the members voted to strike againstRespondent.After two further unsuccessful negotiatingmeetings,Respondent's employees went on strike. At thetime of the hearing, the employees were still on strike andpicketing the plant.On June 20, Respondent mailed identical letters to all itsemployees,includingthose on strike, informing them thatit intended to institute the changesin wagesand workingconditions,substantially as offered the Union duringnegotiations, effective June 24, 1974.14Mention has been made of a statement attributed toBoard Chairman Holmes, late in February or early inMarch, while negotiations were in progress, in which he isalleged tohave said, "I can drag out these negotiations forat least a year." According to Lorne Shirton, Holmes madethis remark to a group of employees early one morningbefore work commenced while they were standing near themakeup bank. The employees in the group included HenryMcCray and Gordon Newman, then chapel chairman.According to Shirton, the group was standing about 10feet from his station when he allegedly overheard theremark.Actual measurements by George R. Holmes, and aplat of theareainvolved,made for the purpose of thehearing,established this distance to be between 23 and 24feet.George C. Holmes, categorically denied making thestatement,testifying that he refrained from discussing thenegotiationswith the employees, referring them instead tothe chapelchairman.Shirton was unable to testify toanythingmore regardingthe context in which the allegedstatement was made orwhat else was said by any of, thepartiesto the conversation. Neither of the employees to14The textof this letter in its entiretyisannexedto this Decision asAppendix "B."15Donald E.Joshn,an employee who knew McCray, testified, on thebasis of correspondencehe had had with him, that McCray had beenresiding in Scotland sinceJune 6, when the strike began There was noshowing whetherany effort had been'made to obtain McCray's testimonyby deposition or othermeans.Although the General Counsel served awhom the statement was allegedly made was called tocorroborate Shirton's testimony.15On the basis of the foregoing, including Holmes' positivedenial that he made the statement; the lack of corrobora-tion of Shirton's testimony; the distance between Shirton'swork station and the place where Holmes' remark isclaimed to have been uttered; Holmes' considerablebackground in dealing with the Union's predecessor, whichwould have informed him of the folly of making such aremark, it is found that the burden of proof that Holmesmade the statement has not been sustained, and it will berecommended that this allegation be dismissed. It is alsofound that Shirton's testimony furnishes no support for the8(a)(5) allegations of the complaint.'Contentionsof thePartiesThe grounds for the allegations of the complaint havebeen succinctly summarized in Respondent's brief asfollows: (1) "foot-dragging" in delaying the commence-ment of negotiations and failing to schedule subsequentmeetings; (2) requiring late afternoon sessions, therebycurtailing negotiations; (3) rescinding tentative agreementspreviously reached; (4) discussions without intention ofreaching agreement; (5) refusing to supply the Union withessential information; (6) statements that negotiationswould be unduly prolonged; (7) instituting unilateralchanges in working conditions; and (8) surface bargainingand refusal to bargain by Respondent's entire course ofconduct. It is unnecessary to discuss these groundsseriatim.Although the Union mailed its notice of termination onSeptember27, andRespondent took no action untilNovember 8, when it notified the Union of its desire tocommence negotiations at the earliest possible date, thereisno substantial evidence that Respondent deliberatelysought to delay negotiations. Considering that the contractdid not expire until 3 weeks after the date of Respondent'sletter and,more especially, its expressed concern atanydelay, in view of its position with regard to retroactivity, itisdifficult to conclude that Respondent was bent onprocrastination.Moreover, Respondent was entitled to areasonable opportunity to consider and evaluate theUnion'sproposals.Although Vice PresidentHolmesinformed the Union that he would be unavailable due tohis absence from the city the first 2 days of the followingweek, he stated that he would expect to hear from theUnion during the latter part of that week.When Goldman reached Holmes after receiving hisletter,he discussed with him the scheduling of meetingdates. Some disagreement arose over the place of suchmeetings.Thereafter,PINC notified Goldman that itwould be representing the Company, and requested a copyof the Union's proposals. The PINC representativeinquired whether the Union would be willing to meet forsubpena onGordon T. Newman on November 12, 1974, by registered mail,at an address in British Columbia, Canada, Newman did not appear, andtherewas no showingof any effort to enforcethe subpenaor to obtain histestimony by any other means. There was no showing that any of the otheremployeesallegedto havebeen present when it is claimed Holmes made thestatement were unavailable. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDnegotiationsat the Holmes plant. Goldman declined,although he asserted that the Union would be willing tomeet anywhere outside the plant, including the PINCoffices.On about November 23, Crain was designated to act asprincipal negotiator for the Company and, within a fewdays, contactedGoldman and after some preliminaryskirmishing regarding a meeting place, suggested that themeeting,already scheduled for November 29, be post-poned pending a decision on where meetings were to beheld.When Goldman reminded Crain of the Company'sposition on retroactivity, and insisted on a meeting as earlyas possible,Crain acquiesced, and agreed to meet onNovember 29, when the first meeting was actually held.Although 2 months had elapsed since the Union's initialnoticeof termination, considering the necessity forreviewing the Union's proposals and for conferring withthe PINC representative who was to act as Respondent'sprincipal negotiator, the efforts to reach agreement on thesitefornegotiatingmeetings,and the necessity forconducting its normalbusinessoperations, it cannot besaid that Respondent was deliberately seeking to delay thecommencementof negotiations to frustrate the collective-bargainingprocess.Moreover, part of the delay must beattributed to the unavailability of union negotiators, whowere also meetingwith other employers during this period.The intimation that the delay in commencing negotia-tionsmay have been due, in part, to Respondent'sreluctanceto deal with Local 21,as successorto the unionwith which Respondent had been dealing for so long in thepast, is unwarranted. While it is true that Crain may haveexpressedsome doubt at the outset of the negotiationsregardingthe merger and the Union's right to represent theemployees, and that Holmes, Sr., may have indicated apreference for dealing with former Local No. 231, there isno evidence that this adversely- affected Respondent'sattitude in subsequent negotiations.16 Crain'smisgivingswere readily allayed, and when the Union satisfied him atthe outsetof the legality of the merger and the Union'sauthority to represent Respondent's employees, the subjectwas not brought up again in the negotiations.As to the intermittent nature of the negotiatingsessions,the longest hiatus, between the second and third meetings(December12 to January 24) was largely attributable tothe holidayseason.The Company had requested an 8-daypostponement from January 16 to 24, apparently for validbusiness reasons,inwhich the Union acquiesced. Bothpartieshad concurred in the holidayrecess.Subsequentdateswere scheduled by mutual consent, and dictated insome instancesby the Union's other commitments.With regard to the scheduling of meetings in theafternoon, despite the Union's contention that Crain hadstated to Goldman, in their initial conversation, that he feltthat all-daymeetingswould be required, and that he would1RobertE. Troupe,president of SanJose Local 231 at the time of themerger,and secondvice president of Bay Area Local 21,since, testified thattwice during negotiations Holmes, Sr., statedthat he was unhappy withLocal 21, and on April19, and again duringa recess while the hearing wasin progress,that the merger was a. "big mistake," and that if the Unionwanted a fight,he "wasn't going toback away from it." Troupe himself,however,acknowledgedthat formermembersof Local 231 had expresseddisenchantmentwith Local 21. As to the latter remarks attributed toso inform Respondent (which Crain, incidentally denied)therewas no showing that the Union protested againstafternoon- meetings, nor does the evidence support afinding that Respondent deliberately scheduled afternoonmeetingsto subvert the bargaining- process. Presumably,the meetings were scheduled in the afternoon to cause theleast possible disruption to Respondent's normal businessoperations. There was no showing that the scheduling ofafternoon negotiatingsessionsprevented a full and fairdiscussion of all bargainingissues. It should also be notedthat the Union was also negotiating with other employersin the industry, on some occasions conducting suchnegotiations in the mornings of theveryday it was meetingwith Respondent in the afternoon.It ii, therefore, found that Respondent did not, by- thedelay in commencing negotiations, the scheduling ofsubsequentsessionsor by holding afternoonsessions,engage indilatory tactics to hinder, delay, impede, orfrustrate the bargaining process.The next contention that Respondent withdrew orrevoked its previous agreement to certain proposals, relatesto the issues of cancellation and posting of overtime, asprovided in the Union's rules, and the right of unionrepresentatives to enter the composing room duringworking hours.17 The short answer to this contention maybe found in the preamble to Respondent's counterpropo-sals, quoted earlier, which stated, in material part:We reserve the right to add to, delete from or modifythese proposals during negotiations.That Respondent was not alone in this position is evidentfrom Crain's testimony, not specifically denied, thatGoldman had stated, at the February8 meeting, that hewanted it understood that all language was tentative untilcomplete agreement was reached on all aspects of thecontract, thatCrain concurred in that position, andproceeded with negotiations on that basis. Whatever maybe said for the desirability of securing firm agreement onspecific issues at each stage of negotiations, such fragmen-tation of the bargaining process is not necessarily condu-cive to consummating a complete agreement. For, it is anaccepted technique in collective bargaining to relinquishpositionspreviouslyadopted as aquid pro quoforconcessions granted by the other side. With regard to boththese disputedissues,Respondent advanced cogent rea-sons for its change of position. As to the cancellation andposting provision,Crain hadassumed,erroneously, itturned out, that the provision was' the same as thatcontained in the San Francisco area contract rather thanthe one included in the expired contract with San JoseLocal No. 231. When Crain discovered a discrepancy, hesought torenegotiatethis provision.Thus, it is evident that Respondent's purpose inwithdrawing its tentative agreement with regard to theHolmes,theydo not constitute an unlawful threat.In any event, thisevidence does not warrant a finding that these were factors in the outcomeof negotiations.17 In hisbrief,Respondent's counsel inadvertently refers to the latterprovision as the one dealing with the right of membersof the Holmes familyto work in the plant.Respondent sought to modify the provision relating toaccessby unionrepresentatives to the composing room by making itconditional on noninterruptionof companyoperations. HOLMES TYPOGRAPHY, INC.cancellationand posting of overtime was to clarifyotherwise vague and ambiguous provisions rather than tofrustratecollectivebargaining.The General Counsel'scontention that, since Crain had himself been the principalemployer negotiator on the Commercial Agreement be-tween the Union and PINC, which contained a referenceto the union laws relating to overtime, Crain should havebeen aware of any discrepancy between the contractproposal provision and that included in the PINC contract.Apart from Crain's uncontroverted testimony that he hadrequested a copy of the union laws on the subject, and hadnever been provided with it and, hence, was unfamiliarwith the Union's actual requirements, it is not unreasona-ble for Crain to have assumed that the provisions wereidentical in each instance.For all the foregoing reasons, it is found that Respon-dent, by withdrawing its tentative approval of the provi-sions in question, has not engaged in bad-faith bargaining.The issue concerning Respondent's refusal to agree to aprovision requiring it to furnish the Union with a weeklylist of employee earnings, has been previously adverted to,and for the reasons advanced by Respondent, previouslyoutlined, it is found that the refusal to accede to theUnion's request does not constitute a refusal to bargain,and does not amount to indicia of bad faith.The allegation that a company official made an isolatedstatementto employees while negotiations were under way,that he could unduly prolong negotiations, has been fullydiscussed earlier, and dismissed.The most serious allegation deals with the contentionthat Respondent engaged in negotiations with no intentionof reachingagreement.The General Counsel characterizesthis conduct as "surface bargaining" as manifested byRespondent's"whole course of conduct." The evidence ofwhat took place during the bargainingsessions, though notrelated in minute detail,fails to support this contention.It is evident that the sticking point in the entirenegotiations was over the issue of wages and the length ofthe workweek. It is hardly coincidental that this issue wasdeferred until the latter stages of negotiations. It was alsoevident that despite any previous agreement which mayhave been reached on noneconomicissues,no contractwould be finalizeduntil agreementcould be reached onbread-and-butterissues.It is conceded that Respondent repeatedly insisted that itcould not grant a wage increase without obtaining greaterproductivity. In addition to competition from nonunionshops,most of which operated on a 40-hour week atnonunion wages,Respondent had been faced with asteadily declining loss of business, especially in the bookpublishing phase, resulting from plant closures or removalsof publishing houses from the west coast, coupled withincreasingforeign competition in this field from companiespaying wages amounting to 40 percent of Respondent'swage scale.As an indication of its concern, Respondentdrastically reduced the salaries of its officers by more than50 percent, from $33,000 to $15,600 a year between 1971and 1973.Holmes,Sr.,who retired as of January 1, 1974,isThe dictionary definition of arm's-length bargaining is singularlyapropos to the negotiationsin this case: "... the condition or fact that theparties to a transactionor negotiation are independent and that one does525was receiving only $200,a month as expenses. Under all thecircumstances, it cannot be maintained that Respondent'soffer of a 13-cent-an-hour increase, based on a 40-hourweek, and its failure to'increase this offer during negotia-tions,manifested a lack of good-faith bargaining. TheUnion at all times steadfastly adhered to its position that,under no circumstances, would it give up the 35-hourworkweek, asserting that it would not sacrifice 3 thousandmembers for the sake of 20 jobs. Respondent, on the otherhand, in a genuine effort to resolve this obvious impasse,indicated that it would be willing to consider a 35-hourweek if the Union could offer somequid pro quo,such asthe establishment of new job classifications and rates forskillsfallingbetween utilityman and journeyman. TheUnion's response was to propose a new job classification ofcomputer-typist, which Respondent did not require.It is, of course, axiomatic that good-faith bargaining doesnot require either party to agree to a proposal or requirethe making of a concession. Yet, it would be unrealistic toignore the fact that the willingness to agree to proposals ormake concessionsis some measureof a party's good faith.It is, therefore, significant that in negotiations with theUnion, Respondent acceded to the Union's demand forunion security, an entirely new proposal, which thepredecessor union had not enjoyed; had capitulated to theUnion's insistence on retention of contract provisionspermitting reproduction (commonly, though disparagingly,referred to as setting of "bogus" type, anathema toemployers in the industry), and other noneconomic issues.That negotiations foundered on the basiceconomic issuesestablishes only that the parties had been engaging in"arm's length bargaining." 18 Even the intervention of theFMCS mediator 2 days before the strike failed to resolvethe impasse, which, it is found, existed.Although the Union had tacitly threatened Respondentwith a strike several weeks earlier, the strike did not beginuntil June 7, when the employees remained away fromtheir jobs without warning. The intention to strike was,however, publicized in the Union's periodical, whichundoubtedly reached the attention of Respondent. Thestrike was still current at the time of the hearing.Since it has been found that Respondent has notunlawfully refused to bargain, within the meaning of theAct, and has not engaged in any, other unfair laborpractices, it is obvious that the strike was not caused orprolonged by any unfair labor practices on Respondent'spart. It, therefore, follows that the strike was whollyeconomic in origin, and has remained so. The employeeswho have engaged in the strike have been, and continue toremain economic strikers, with all attendantconsequences.With regard to the allegation that Respondent madeunilateralchanges in the, working conditions of itsemployees, based on the letter mailed on June 20, effectiveJune 24, 1974, it is sufficient to point out that, since theparties had reached agenuine impassein negotiations,Respondent was at liberty to institute the changes which ithad previously offered, and which the Union had rejected.not dominatethe other. . . [arm's-lengthbargaining]."Webster's Third NewInternational Dictionary,1963. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is,therefore,found,on the basisof the foregoing andon the entire record that Respondenthas not by this oranyother conduct alleged in the complaint,engaged in arefusal to bargain withthe Union within themeaning ofSection 8(a)(5) of the Act.7.The unfairlabor practices in which Respondent isalleged to have engaged are unfair labor practices withinthe meaning of Section2(6) and (7) of the Act.[Recommended Order dismissing complaint omittedfrom publication.]IV.THE EFFECT OF THE ALLEGED UNFAIR LABORPRACTICES UPON CON[MERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations ofRespondent, described in section I, above, have a close,intimate, and substantial relation to trade, traffic andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has not engaged in unfairlabor practices within the meaning of Section 8(a)(l) and(5) of the Act, it will be recommended that the complaintbe dismissed in its entirety.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Holmes Typography, Inc., of San Jose, California,Respondent herein, is, and at all times material herein hasbeen,an employer engaged in commerce and in anindustry affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.2.Bay Area Typographical Union No. 21, Internation-alTypographical Union, the Union herein, is, and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.3.At all times material herein, Respondent's pro-duction employees, including foremen, but excludingguards and supervisors as defined in the Act, haveconstituted a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times material herein, Bay Area TypographicalUnion No. 21, International Typographical Union, theUnion herein, has represented a majority, and has been theexclusive representative of all employees in the aforesaidappropriate unit, for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.Respondent has not, since about December 15, 1973,or at any time thereafter, failed or refused to bargaincollectively with the Union on behalf of the employees intheappropriateunitabove-described, in violation ofSection 8(aX5), and has not interfered with, restrained, orcoerced its employees in the exercise of the rightsguaranteed in Section 7, or engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.6.The strike in which Respondent's unit employeeshave engaged since June 6, 1974, was not caused orprolonged by any unfair labor practices on the part ofRespondent and has, at all times material, constituted aneconomic strike.APPENDIX ACanceling Overtime[7] (b)When any situation holder accumulates overtimeequal to the unit of hours established for a regular shift heshall engage a competent substitute prior to the start of hisshift for the purpose of canceling such overtime; provided,it shall not be mandatory that any situation holder cancelmore than one day's accumulated overtime in any onefinancial week nor shall it be mandatory that any situationholder cancel accumulated overtime onanyshiftwhichfallswithin the financial work week and for whichpremium pay is provided for by contract. Holidays or timelost through "begging off" shall not cancel overtime.Overtime amounting to a full shift shall not be cancelleduntil sixty days have elapsed (exclusive of paid vacations)from the date it was worked or first accumulated to thenumber of hours equal to a full shift unless it has beengiven out in accordance with the laws of the Union.The sixty-day cancelation period shall not begin until thenumber of hours -of accumulated overtime equals thenumber of hours constituting a full shift. Overtimeamounting to less than a full shift shall be postedindefinitelyunless canceled by the employment of asubstitute.When more than one substitute is available the one withthe most accumulated shifts of overtime must be regardedas unavailable unless there is enough work to be given outby the office or situation holders to employ all substitutes;provided, no substitute shall be restricted on either of thefirst four shifts in an office with a five-day work week (orthe first three shifts in an office with a contractual four-daywork week) for which he accepts work during a financialweek,nor shall premium shifts be included in thiscalculation. A substitute cancels a shift of overtime on anyday, up to the number constituting a week's work he doesnot work in a financial week. Any days worked in thatweek shall be deducted from said work week.For the purpose of canceling overtime, a situation holderneed not hire a substitute who refuses to accept a situationor a "fF ' slip he is competent to fill in the Chapel' for aperiod of 30 days from such refusal. Nor need asituationholder hire not-at-trade members, proprietormembers,pensioner members, members working on emergency cardsormembers retaining dual priority during a strike orlockout while drawing strike benefits. However, a situationholder shall cancel ' overtime for any shift he hires suchmembers.The oldest overtime shall be given out first. When thereismore than one journeyman with the oldest overtime, thejourneyman with the most overtime shall cancel first.(c) Should the number of substitutes available for hirefor the forced cancelation of overtime in,anyclassificationon the same shift andthe sameday be so great as tojeopardize the production schedule of the plant, the HOLMES TYPOGRAPHY, INC.number of such substitutes available in such classification,shift or day may be limited by mutual agreement betweenthe foreman and the chairman.APPENDIX BJune 20, 1974On June 7 Bay Area Typographical Union No. 21, yourcollectivebargainingrepresentative, instituted a strikeagainst thiscompany, and you and the other employeeshave engaged in picketing since that date. As you haveobserved, our operations have continued without interrup-tion.Thisdoes not meanthat we prefer the strike, but thatwe are not in a position to grant the demands of Local 21and that Local 21 is not willing to agree to the terms whichwe find necessary for the proper operation of the business.Just as Local 21 was entitled to call a strike, we are entitledto continuein businessdespite the strike.So that you might know what the main issues were whichled to the impassein the bargaining, we are taking thismeans to adviseyou as follows:1.We proposed a 40-hour week. The union hasinsistedon a 35-hour week. We explained thatour competition in the area and in the east comesfrom shops working on a 40-hour week and thatwe had to be competitive on that basis, amongothers.The union has insisted on the SanFrancisco commercial shop practice.2.We proposed an hourly first-shift rate for journey-men of $6.673, which would amount to $266.92per week.We proposed a second-shift rate forjourneymen $6.798, which would amount to$271.92 per week. The union proposed rates of$7.03 and $7.24, which would amount to weeklywages of $246.00 for first-shift and $253.50 forsecond-shift journeymen.3.We proposed the same vacation schedule, whereasthe unionproposed 4 weeks from the first year.4.We proposed to continue our practice of allowingemployees make up time, but the union opposedit.5275.We proposed no change in holidays, but the unionrequested one more.6.We offered to maintain health and welfare benefits,which would have increased our cost $2.15 peremployee per week.7.We proposed that the pension contributions remainthe same, but the union requested 50$ per shiftmore.There were other differences which were not of suchgreat importance. The major disputes were and still are the40-hour week and the hourly wage rate.We intend to place into effect the terms of the last offermade to Local 21 on Monday, June 24, and will offer toany employees returning to work or applicants foremployment those terms and conditions, except for thehealth and welfare and pension contributions.We willhave to substitute another health and welfare plan havingcomparablebenefits and will pay the amount of thepension contributions directly to employees. These changeswillbe necessary because,in the absence of a unioncontract, we will not be eligible to contribute to the planswhich are related to collective bargaining agreements.You are hereby notified that, beginning Monday, June24, we will accept applications for employment and will, asthe need for employeesarises,hire permanent replace-ments for those who are on strike. If you wish to return towork, please notify us and we will advise you of anyvacancies which still remain.This letter is not intended and should not be construedas an offer to bargain with you or any of our otheremployees, individually or directly. You are still represent-ed by Local 21 and we are willing to resume bargainingwith that organization in accordance with our legalobligations at any time. Thisletter iswritten solely toinform you of the facts of our last offer, of our intention toput that offer into effectnextMonday, and of our plan tohire permanent replacements as they are needed. A'copy ofthis letter is being sent to Local 21 so that it will be fullyadvised.Sincerely yours,cc: Bay Area Typographical Union No. 21